In a proceeding to confirm an arbitration award, Prudential Property and Casualty Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Kutner, J.), dated September 30, 1987, as granted its motion, inter alia, to vacate or modify a judgment entered May 7, 1987, in favor of Nyack Hospital and against it in the principal sum of $10,482.60 only to the extent of directing the Clerk of the Supreme Court, Nassau County, to enter a partial satisfaction of judgment in the amount of $2,108.08.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court properly denied the appellant’s motion to vacate or modify the judgment entered May 7, 1987, in favor of Nyack Hospital and against it, which was entered in accordance with a prior order of the same court which had confirmed an arbitration award. The arguments advanced by the appellant do not constitute grounds for relief under CPLR 5015 (see, Matter of McKenna v County of Nassau, Off. of County Attorney, 61 NY2d 739). We also note that the appellant failed to appeal from the prior order which confirmed the arbitration award. Mangano, J. P., Bracken, Spatt and Balletta, JJ., concur.